Citation Nr: 0836326	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-19 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for bilateral hearing loss. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for tinnitus.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.      

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 2004, 
June 2005, and June 2006 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The April 2004 rating decision denied entitlement to 
increased ratings for tinnitus and hearing loss, and denied 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  The 
June 2005 rating decision assigned a 30 percent rating to the 
bilateral hearing loss from February 9, 2004.  A June 2006 
rating decision assigned an effective date of November 7, 
2003 for the assignment of the 30 percent rating for the 
hearing loss.  

In June 2007, the Board remanded the matters on appeal for 
additional development.  


FINDINGS OF FACT

1.  The medical evidence does not establish that the 
veteran's bilateral hearing loss was more than Level VI 
hearing in the right ear or more than Level VII hearing in 
the left ear.  

2.  Tinnitus is assigned a 10 percent rating, the maximum 
rating authorized under Diagnostic Code 6260.

3.  The evidence does not show that the tinnitus has caused 
unusual or exceptional symptoms, caused marked interference 
with the veteran's employment, or requires frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards. 

4.  Service connection is in effect for bilateral hearing 
loss which is rated as 30 percent disabling, and for tinnitus 
which is rated as 10 percent disabling.  

5.  The veteran has a combined service-connected rating of 40 
percent.  

6.  The veteran's service-connected disabilities do not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007). 

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007). 

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a disability rating in excess of 30 
percent for bilateral hearing loss.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The RO assigned a 30 percent rating to the veteran's service-
connected bilateral hearing loss under the provisions of 
Diagnostic Code 6100.

The veteran underwent a VA QTC evaluation in March 2004.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

60
70
65
75
LEFT

65
70
85
90

The average puretone threshold for the right ear was 68 
decibels.  Speech audiometry revealed speech recognition 
ability of 72 percent in the right ear.  The average puretone 
threshold for the left ear was 78 decibels.  Speech 
audiometry revealed speech recognition ability of 68 percent 
in the left ear.  

The findings of the March 2004 evaluation translates to level 
VI hearing loss in the right ear and level VI hearing loss in 
the left ear when applied to Table VI of the rating schedule.  
This level of hearing loss warrants a 30 percent rating and 
no higher under Table VII of the rating schedule.  Therefore, 
a disability evaluation in excess of 30 percent is not 
warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The Board has considered the application of Table VIA in this 
case because the veteran's puretone threshold for the right 
and left ears was more than 55 decibels in each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz).  
Under Table VIA, an average puretone hearing loss for the 
right ear of 68 decibels translates to a level V.  Under 
Table VIA, an average puretone hearing loss for the left ear 
of 78 decibels translates to a level VII.  Thus, when 
applying Table VII, level V for the right ear and level VII 
for the left ear equates to a 30 percent disability 
evaluation, and thus, would not result in higher compensation 
for the veteran. 

The veteran underwent VA audiometric and ear disease 
examination in February 2008.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

60
65
60
60
LEFT

65
65
75
75

The average puretone threshold for the right ear was 61 
decibels.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear.  The average puretone 
threshold for the left ear was 70 decibels.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the left ear.  

The findings of the February 2008 VA examination report 
translates to level III hearing loss in the right ear and 
level IV hearing loss in the left ear when applied to Table 
VI of the rating schedule.  This level of hearing loss 
warrants a 10 percent rating and no higher under Table VII of 
the rating schedule.  Therefore, a disability evaluation in 
excess of 30 percent is not warranted under Diagnostic Code 
6100.  38 C.F.R. § 4.85, Diagnostic Code 6100 based upon the 
findings of the February 2008 VA examination.  

The Board has considered the application of Table VIA.  Under 
Table VIA, an average puretone hearing loss for the right ear 
of 61 decibels translates to a level IV.  See 38 C.F.R. 
§§ 4.85(c), 4.86(a).  Under Table VIA, an average puretone 
hearing loss for the left ear of 70 decibels translates to a 
level VI.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  Thus, when 
applying Table VII, level IV for the right ear and level VI 
for the left ear translates to a 20 percent disability 
evaluation, and thus, would result in less compensation for 
the veteran. 

The VA treatment records do not provide a basis for a higher 
rating for hearing loss.  VA treatment records dated 2003 to 
2008 do not report full audiometric testing.  The treatment 
records show that the veteran was fitted with hearing aids.  

In summary, a disability evaluation in excess of 30 percent 
is not warranted for the service-connected bilateral hearing 
loss, for the reasons and bases described above.  The 
preponderance of the evidence is against the veteran's claim 
for an increased initial evaluation and the claim is denied. 

II.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.

A review of the record indicates that in a July 1986 rating 
decision, the RO granted service connection for tinnitus, and 
a zero percent rating was assigned under Diagnostic Code 6260 
from June 25, 1983.  In January 1992, the RO assigned a 10 
percent rating from June 20, 1991.    

In November 2003, the veteran submitted a claim for an 
increased rating for tinnitus.  In a rating decision issued 
in April 2004, the RO denied the claim, noting that the 
maximum rating for tinnitus is 10 percent.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
of Appeals for Veterans Claims (Court) held that the pre-1999 
and pre-June 13, 2003, versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  As set forth above, VA appealed this decision to 
the Federal Circuit.  In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit concluded that the 
Court erred in not deferring to the VA's interpretation of 
its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  

The current version of Diagnostic Code 6260 explicitly 
prohibits a schedular rating in excess of 10 percent for 
tinnitus whether perceived in one ear or both.  Thus, the 
claim for a schedular rating in excess of 10 percent for 
tinnitus, including based on assignment of separate 10 
percent ratings for each ear, must be denied as lacking legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

In this case, the veteran has not identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings, and the Board has been 
similarly unsuccessful in finding exceptional factors.  There 
is no medical evidence that the tinnitus is manifested by any 
unusual or exceptional symptoms.  The February 2008 VA 
examination report indicates that the veteran described the 
tinnitus as "ringing" and indicated that it was occasional.  
The Board finds that the veteran's symptoms are consistent 
with the criteria in the Rating Schedule.  See Diagnostic 
Code 6260 which assigns a 10 percent rating for recurrent 
tinnitus.  The veteran's symptoms are normal manifestations 
of this disorder and such symptoms are contemplated under the 
rating schedule.

There is no evidence that the tinnitus causes frequent 
periods of hospitalization.  There is probative evidence that 
the tinnitus does not cause unemployability.  See the 
February 2008 VA examination report.  There is no competent 
evidence that the tinnitus caused marked interference with 
employment.  The Board does not doubt that limitations caused 
by the tinnitus have an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  The currently 
assigned 10 percent disability evaluation for the tinnitus 
under Diagnostic Code 6260 is an acknowledgment on the part 
of VA that some interference with employment exists.  See 38 
C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  However, there is no evidence of marked 
interference in this case.

Under these circumstances, the Board finds that the veteran 
has not demonstrated an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

III.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities. 

Pertinent Law and Regulations

Total disability meriting a 100 percent schedular rating 
exists "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15.  Where the schedular 
disability rating is less than 100 percent, a total rating 
due to individual unemployability may nonetheless be assigned 
if a veteran is rendered unemployable as a result of service-
connected disabilities, provided that certain regulatory 
requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 
4.16(a).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disability of one or both lower 
extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income...."  Other factors to be 
considered in determining whether a veteran is unemployable 
are his level of education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992).  However, advancing age, any impairment 
caused by conditions that are not service connected, and 
prior unemployability status must be disregarded when 
determining whether he currently is unemployable.  38 C.F.R. 
§ 4.16(a).  

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Analysis

Service connection is in effect for bilateral hearing loss 
which is rated as 30 percent disabling, and for tinnitus 
which is rated as 10 percent disabling.  The combined rating 
for the service-connected disabilities is 40 percent.  
Consequently, the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a), for consideration for a 
total unemployability rating on a schedular basis.  

Where the percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  
Factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder, supra.   

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected 
disabilities should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).   

According to the evidence on file, the veteran has a high 
school education.  He has work experience as a security 
officer and a dishwasher.  The veteran asserts that he is 
unable to work as a security officer due to his service-
connected bilateral hearing loss.  He reported that he worked 
as a security officer until August 2000.  See the November 
2003 claim for a total rating due to individual 
unemployability.  He stated that he became too disabled to 
work in 1992.  The veteran reported that he has worked 
periodically as a security officer since January 1995.   

The medical evidence of record shows that the veteran has 
moderate to moderately-severe sensorineural hearing loss in 
the right ear and moderate to severe sensorineural hearing 
loss in the left ear.  The audiologist noted that the veteran 
had good word recognition in the right ear and fair word 
recognition in the left ear.  The veteran reported that his 
tinnitus was occasional and occurred on and off.  See the 
February 2008 VA examination report.  VA treatment records 
show that the veteran was fitted with hearing aids.  See the 
February 2005 VA treatment record.  However, the veteran 
declined to wear the hearing aids and he did not have any 
plans to wear them.  See the VA treatment record dated in 
January 2007.  

The medical evidence of record does not establish that the 
veteran's service-connected disabilities preclude him from 
securing and following a substantially gainful occupation, 
but establishes that the service-connected hearing loss and 
tinnitus do not preclude gainful employment.  The February 
2008 VA examination report indicates that the audiologist was 
asked to render a medical opinion as to whether the tinnitus 
and hearing loss caused unemployability.  The audiologist 
stated that with reasonable accommodation, as required by the 
Americans with Disabilities Act of 1990, the veteran would 
not be considered to be unemployable, except for jobs which 
may have specific hearing level criteria.  The audiologist 
opined that the hearing loss and tinnitus in and of 
themselves do not preclude gainful employment.  

There is no medical evidence which establishes that the 
service-connected disabilities preclude the veteran from 
working as a security officer.  The veteran's service-
connected hearing loss and tinnitus clearly has an impact on 
his industrial adaptability, as evidenced by the combined 40 
percent rating assigned to this disability.  However, the 
evidence does not support the contention that this 
disability, standing alone or in combination with the other 
service-connected conditions, causes total unemployability.  
The medical evidence of record shows that the service-
connected hearing loss and tinnitus does not restrict the 
veteran's ability to perform the physical acts of employment 
as a security officer.  When considering the veteran's level 
of education and previous work experience, the Board finds 
that the service-connected disabilities do not preclude the 
veteran from all forms of substantially gainful employment.  
Therefore, the Board concludes that the veteran's claim for 
total rating based on unemployability due to service-
connected disabilities does not warrant referral to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the claim of entitlement to total rating based on 
unemployability due to service-connected disabilities, and 
the claim is denied.  

IV.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in January 2004, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate the claim for increased ratings and 
for a total rating based upon unemployability, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of his claim to the RO.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A July 2007 letter 
provided the veteran with notice of the laws regarding 
degrees of disability or effective dates and his claim was 
readjudicated in the March 2008 Supplemental Statement of the 
Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board is also aware of the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), regarding claims for 
increased ratings.  In Vazquez-Flores, the Court found that, 
at a minimum, adequate VCAA notice requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the VCAA letters dated in 
January 2004 and July 2007 satisfied the Vazquez-Flores 
elements (1), (3), and (4).  Regarding Vazquez-Flores element 
(2), the diagnostic codes for rating hearing loss and 
tinnitus do contain criteria that would be satisfied by the 
claimant demonstrating a noticeable worsening of the 
disability, which in this case, would be an increase in 
hearing loss.  An increase in hearing loss can be 
demonstrated by an audiometric evaluation.  The Board also 
notes that there is evidence of actual knowledge on the part 
of the veteran, and other documentation in the claims file 
shows that that a reasonable person could be expected to 
understand what was needed to substantiate the claim for an 
increased rating for hearing loss.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Regarding the tinnitus claim, 
as discussed above, the maximum schedular rating percentage 
allowable is already in effect.  The Board concludes that the 
veteran has been afforded appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for increased ratings and 
for a total rating based upon unemployability, and the duty 
to assist requirements have been satisfied.  All available 
service treatment records were obtained.  VA treatment 
records dated from 1999 to 2008 were obtained and associated 
with the claims folder.  There is no identified relevant 
evidence that has not been accounted for.  In July 2007 and 
April 2008, the veteran stated that he had no additional 
information to submit.  The veteran underwent VA examinations 
in February 2008 and March 2004 to obtain medical evidence as 
to the severity of the veteran's disabilities and to obtain a 
medical opinion as to whether the disabilities caused 
unemployability.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for bilateral hearing loss is not warranted, and the appeal 
is denied.

Entitlement to a disability evaluation in excess of 10 
percent for tinnitus is not warranted, and the appeal is 
denied.

Entitlement to total rating based on unemployability due to 
service-connected disabilities is not warranted, and the 
appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


